      6:19-cv-02419-BHH             Date Filed 09/02/20    Entry Number 86       Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                      GREENVILLE DIVISION



 The United States of America for the use
 and benefit of Robert Lloyd Electric Co., Inc.,        Civil Action No.: 6:19-cv2419-BHH
                         Plaintiff,

                 vs.

 Fluor Enterprises, Inc., et al.,                         JOINT MOTION FOR ENTRY OF
                                                          AMENDED SCHEDULING ORDER
                         Defendants.



        Under Federal Rule of Civil Procedure (16(b)(4) and Local Rule 6.01, the Parties, Robert

Lloyd Electric Co. Inc., (“RLE”), Fluor Enterprises, Inc. (“Fluor Enterprises”), Fluor Daniel

Caribbean, Inc. (“Fluor Daniel”), Zurich American Insurance Co. (“Zurich”), Fidelity and Deposit

Company of Maryland (“F&D”), Federal Insurance Co. (“Federal”), Liberty Mutual Insurance Co.

(“Liberty”), and Travelers Casualty and Surety Co. (“Travelers”) (collectively, the “Sureties”),

jointly move this Court to issue an Amended Scheduling Order extending certain unexpired

deadlines set forth in the Consent Amended Scheduling Order (Entry No. 75) by Fourteen (14)

days except where a deadline falls on a weekend or holiday and then to the following business day.

        The Parties have been diligently taking depositions since July, but have agreed that all need

an additional two weeks to complete approximately eight (8) remaining depositions. The parties

also want to establish an earlier mediation deadline.

        The deadlines set forth in the proposed Consent Amended Scheduling Order are based on

extending the dates in the Consent Amended Scheduling Order dated June 16, 2020. Plaintiff and
      6:19-cv-02419-BHH        Date Filed 09/02/20      Entry Number 86        Page 2 of 2



Defendants jointly request that this Court grant the Parties’ Joint Motion for Entry of an Amended

Scheduling Order as shown in the attached proposed Consent Amended Scheduling Order.



 PLAINTIFF                                          DEFENDANT(S)


 s/ R. Bryan Barnes                                 s/ Samuel W. Outten
 R. Bryan Barnes (USDC Bar No. 1196)                Samuel W. Outten (USDC Bar No. 2943)
 Catherine Ava Kopiec (USDC Bar No. 11513)          Katie E. Towery (USDC Bar No. 12861)
 ROGERS TOWNSEND, LLC                               NELSON MULLINS RILEY &
 1221 Main Street, 14th Floor (29201)               SCARBOROUGH, LLP
 Post Office Box 100200                             104 South Main Street, Ninth Floor
 Columbia, SC 29202                                 Post Office Box 10084 (29603-0084)
 Main: (803) 771-7900; Fax: (803) 343-7013          Greenville, South Carolina 29601
 Email: Bryan.Barnes@rogerstownsend.com
  Catherine.Kopiec@rogerstownsendlaw.com            Scott P. Fitzsimmons (pro hac vice)
 Attorneys for Robert Lloyd Electric Co., Inc       Kathleen Olden Barnes (pro hac vice)
                                                    Watt, Tieder, Hoffar & Fitzgerald, LLP
                                                    1765 Greensboro Station Place, Suite 1000
                                                    McLean, Virginia 22102


 Columbia, South Carolina
 September 2, 2020




                                                2
16228250
